Name: Commission Regulation (EEC) No 1843/80 of 14 July 1980 fixing for the 1980/81 marketing year the reference price for mandarins (including tangerines and satsumas), clementines, Wilkings and other similar citrus hybrids
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 80 Official Journal of the European Communities No L 181 / 13 COMMISSION REGULATION (EEC) No 1843/80 of 14 July 1980 fixing for the 1980/81 marketing year the reference price for mandarins (including tangerines and satsumas), Clementines, Wilkings and other similar citrus hybrids the preceding marketing year in basic and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3 ), as last amended by Regulation (EEC) No 1367/80 ; Whereas for the 1980/81 marketing year the financial compensation provided for by Regulation (EEC) No 2511 /69 has been increased, by comparison with the preceding marketing year, by a percentage equal to that applied to the basic and buying-in prices ; whereas the reference prices for the 1980/81 marketing year should therefore be maintained at the levels fixed for the previous year ; Whereas only mandarins imported from third coun ­ tries are directly comparable, as regards their commer ­ cial value, with Community products ; whereas for the other varieties and hybrids, conversion factors should be determined according to their respective commer ­ cial values and applied, in calculating the entry price, to the prices of such products imported from third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tangerines, satsumas, Clementines, Wilkings and other similar citrus hybrids ; Whereas the period during which mandarins har ­ vested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas, under the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins (including tangerines and satsumas), Clementines, Wilkings and other similar citrus hybrids are, beginning with the 1975/76 marketing year, to be fixed at a level equal to that of the previous marketing year, adjusted as necessary by a percentage not exceeding the difference between the percentages representing respectively the variation compared with HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, the reference price for fresh mandarins (including tangerines and satsumas), Clementines, Wilkings and other similar citrus hybrids of subheading ex 08.02 B of the Common Customs Tariff, expressed in ECU per 100 kilograms net, of packed products of quality Class I of all sizes, shall , for the period 1 November to 28 February, be 23-87 . 2. In calculating the entry price, the prices for products imported from third countries, other than mandarins, shall after deduction of customs duties, be adjusted by a conversion factor of : (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 140, 5 . 6 . 1980, p . 24 . (J ) OJ No L 318 , 18 . 12. 1969, p. 1 . No L 181 / 14 Official Journal of the European Communities 15. 7 . 80  0-75 for Clementines (excluding monreales),  1-00 for monreales, tangerines, satsumas, Wilkings and other similar citrus hybrids . Article 2 This Regulation shall enter into force on 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1980 . For the Commission Finn GUNDELACH Vice-President